DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Page 56 recites “MC-6 each have a fluorine content of 10% by mass or more”. However, MC-6 does not comprise a fluorine atom but instead has an iodine atom.  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “at least two or more” which is redundant. The Examiner suggests reciting either “at least two” OR “two or more”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fails to further limit claim 9 as there are no .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohle et al. (U.S. 2003/0096190).
Hohle et al. teaches a resist comprising a film-forming polymer, photoacid generator, and solvent [0027-0030] (claim 1) wherein the polymer is the following:

    PNG
    media_image1.png
    236
    237
    media_image1.png
    Greyscale
[0049] having the following definitions:

    PNG
    media_image2.png
    177
    387
    media_image2.png
    Greyscale
[0047] and

    PNG
    media_image3.png
    100
    387
    media_image3.png
    Greyscale
[0050] which is equivalent to a resin capable of increasing polarity by the action of an acid including a repeating unit represented by General Formula (B-1) of instant claims 1 and 2, specifically General Formula (B-2) of instant claims 3-5 when Rd is a monovalent organic group having a halogen atom (fluorine) in a content of 10% by mass or more and Rc is a monovalent organic group, specifically a group that decomposes by the action of an acid to leave. Hohle et al. also teaches the invention also provides a process for structuring substrates, in which the substrate is coated with the above-described photoresist to give a photoresist film. The photoresist film is sectionally exposed to light having a wavelength of less than 200 nm and the exposed photoresist film is then developed, giving a structure in the photoresist [0039] (claims 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hohle et al. (U.S. 2003/0096190).
With regard to claim 6, Hohle et al. teaches the above polymer but does not teach at least two repeating units selected from repeating units (A), (B), and (C).
However, Hohle et al. teaches the repeating unit derived from the at least partly fluorinated cinnamic acid is represented by the following formula I:

    PNG
    media_image4.png
    177
    267
    media_image4.png
    Greyscale
[0031] wherein Y is particularly preferred to be an acid-labile group [0032] such as the above tert-butyl ester as well as tert-butoxycarbonyloxy, tetrahydrofuranyl, tetrahydro-pyranyl, tert-butyl ether, lactone, and acetal groups [0019]. Further, it is known to one of ordinary skill in the art to obtain a polymer having two repeating units derived from the same formula, e.g. when Y is tert- It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art to modify the specific teachings of Hohle et al. to include an additional repeating unit of Formula I and arrive at the instant claims through routine experimentation in the resist art.
	With regard to claim 7, Hohle et al. teaches the above polymer but does not teach the weight-average molecular weight of said polymer.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the claimed molecular weight for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, Hohle et al. teaches through the introduction of a first repeating unit derived from an at least partly fluorinated and/or fluoroalkyl-substituted cinnamic acid or cinnamic ester into the polymer, the transparency of the photoresist of the invention is significantly increased; this permits higher layer thicknesses of the photoresist. The aryl units of the cinnamic acid groups considerably raise the etch resistance in the plasma etch operation. Furthermore, with the carboxyl group of the cinnamic acid, a reactive group is introduced at the same time into the polymer. The carboxyl group allows subsequent modification of the photoresist. The incorporation of an at least partly fluorinated cinnamic acid or an at least partly 
exposure wavelength of 157 nm. b) The introduction of aryl groups into the polymer raises the resistance of the resist toward an etch plasma. c) The introduction of a carboxyl group, which may also be esterified, provides a group that is able to change its polarity strongly by ester cleavage. Furthermore, the carboxyl group may act as an anchor group, which allows modification of the properties of the polymer and of the photoresist in a consolidation reaction [0010-0013]. Therefore, it would have been obvious to one of ordinary skill in the art to make the necessary modifications and arrive at the instant claims in order to achieve optimal resist properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2016136471 and WO2016136481 anticipate the instant claims under 102(a)(1) but within a year and with a common assignee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722